Citation Nr: 0739724	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-02 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of impingement syndrome of the left shoulder 
with acromioclavicular arthritis, rated noncompensable prior 
to July 26, 2006.

2.  Evaluation of impingement syndrome of the left shoulder 
with acromioclavicular arthritis, rated 10 percent disabling 
from July 26, 2006.

3.  Evaluation of right forearm fracture with post-traumatic 
synostosis radius and ulna, currently rated noncompensable.

4.  Evaluation of left forearm fracture with post-traumatic 
synostosis radius and ulna and bone spur, currently rated 
noncompensable.

5.  Evaluation of right elbow fracture with bone spur, 
currently rated noncompensable.

6.  Evaluation of pseudofolliculitis barbae, rated 
noncompensable prior to October 30, 2003.

7.  Evaluation of pseudofolliculitis barbae, rated 30 percent 
disabling from October 30, 2003.

8.  Evaluation of pes planus, currently rated noncompensable.

9.  Evaluation of scars of the abdominal area, status post 
laparoscopic surgeries, rated noncompensable prior to October 
30, 2003.

10.  Evaluation of scars of the abdominal area, status post 
laparoscopic surgeries, rated 10 percent disabling from 
October 30, 2003.

11.  Evaluation of hiatal hernia with esophageal reflux, 
rated noncompensable prior to October 30, 2003.

12.  Evaluation of hiatal hernia with esophageal reflux, 
rated 10 percent disabling from October 30, 2003.

13.  Evaluation of status post laparoscopic hernia repair, 
epigastric and umbilical, currently rated noncompensable.

14.  Evaluation of bruxism induced temporomandibular joint 
disorder, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


HEARING

The veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to June 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before a hearing officer at the RO.  A 
transcript of the hearing is associated with the claims file.

The issues of evaluation of pseudofolliculitis barbae, rated 
noncompensable prior to October 30, 2003; evaluation of 
pseudofolliculitis barbae, rated 30 percent disabling from 
October 30, 2003; evaluation of pes planus, currently rated 
noncompensable; evaluation of scars of the abdominal area, 
status post laparoscopic surgeries, rated noncompensable 
prior to October 30, 2003; evaluation of scars of the 
abdominal area, status post laparoscopic surgeries, rated 10 
percent disabling from October 30, 2003; evaluation of hiatal 
hernia with esophageal reflux, rated noncompensable prior to 
October 30, 2003; evaluation of hiatal hernia with esophageal 
reflux, rated 10 percent disabling from October 30, 2003; 
evaluation of status post laparoscopic hernia repair, 
epigastric and umbilical, currently rated noncompensable; and 
evaluation of bruxism induced temporomandibular joint 
disorder, currently rated noncompensable are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's left arm range of motion was shown to be 
limited to 90 degrees with pain.

2.  The veteran's right forearm demonstrated no pronation.

3.  In April 2005, the veteran's left forearm demonstrated 15 
degrees of supination and 90 degrees of pronation.

4.  On July 26, 2006, the veteran's left forearm demonstrated 
no pronation.

5.  The veteran's right shoulder demonstrated limited flexion 
with pain beginning at 90 degrees.


CONCLUSIONS OF LAW

1.  Impingement syndrome of the left shoulder with 
acromioclavicular arthritis is 20 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5201 (2007).

2.  Right forearm fracture with post-traumatic synostosis 
radius and ulna is 30 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2007).

3.  Left forearm fracture with post-traumatic synostosis 
radius and ulna and bone spur is 10 percent disabling prior 
to July 26, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5213 (2007).

4.  Left forearm fracture with post-traumatic synostosis 
radius and ulna and bone spur is 20 percent disabling 
beginning July 26, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2007).

5.  Right elbow fracture with bone spur is 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
March 2003, after the enactment of the VCAA.

A letter dated in March 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.

A letter dated in April 2005 told the veteran that in order 
to show that his disability ratings should be increased, he 
needed to submit evidence showing they had worsened.  He was 
asked to submit any evidence in his possession that pertained 
to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran received such notification in May 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2007) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.


Left Shoulder

The veteran's left shoulder disability is rated 
noncompensable prior to July 26, 2006, and 10 percent 
disabling thereafter under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5203 (2007).  The veteran's specific 
disability is not listed on the Rating Schedule, and the RO 
assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2007).  
The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71a, DC 5203, impairment of the 
clavicle or scapula.

In April 2003, the veteran underwent VA examination prior to 
separation.  The veteran complained of limited shoulder 
mobility and daily pain.  The veteran is right-handed.  On 
examination, the appearance of the shoulder was within normal 
limits.  Flexion was to 150 degrees, abduction was to 180 
degrees, external rotation was to 80 degrees, and internal 
rotation was to 90 degrees.  Range of motion of the shoulder 
was not affected by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis.  X-
rays revealed normal mineralization.  The joint spaces were 
well maintained.  No soft tissue calcifications were seen.  
The impression was a negative shoulder.  The diagnosis was 
left shoulder strain.

In a May 2004 private treatment record, R.J., M.D. indicated 
that there was shoulder motion limitation with crepitation.  
There was no measurable or observable atrophy.  Deep tendon 
reflexes were equal and active.  X-rays showed type II and 
III downsloping acromion with acromioclavicular degeneration.  
There was periosteal reaction at the proximal humerus.  The 
diagnosis was shoulder impingement.

In April 2005, the veteran underwent VA examination.  The 
veteran reported decreasing range of motion of his shoulder.  
He had significant problems with his shoulder when working on 
a keyboard or working overhead.  The veteran complained of 
pain with repetitive use in his shoulder.  He denied any 
weakened movement.  He did not have episodic exacerbations or 
flare-ups because there was a constant level of pain in the 
shoulder.  Examination of the shoulder demonstrated 
tremendous muscle hypertrophy in the trapezius, deltoid, and 
supraspinatus fossa.  There was no significant localized 
tenderness.  Impingement signs were positive.  Flexion was to 
140 degrees, with pain beginning at 110 degrees.  Abduction 
was to 130 degrees, with pain beginning at 90 degrees.  
External rotation was to 60 degrees with pain beginning at 45 
degrees.  Internal rotation was to 60 degrees, with pain 
beginning at 30 degrees.  X-rays revealed acromioclavicular 
degenerative joint disease with a small anterior acromial 
spur.  This was consistent with long-standing impingement 
syndrome.  The diagnosis was moderate impingement syndrome of 
the left shoulder.

In July 2006, the veteran underwent VA examination.  He 
complained of shoulder pain.  Examination revealed shoulder 
impingement.  Flexion was to 150 degrees, internal rotation 
was to 75 degrees, and external rotation was to 60 degrees.  
Pain began at the end of the range of all these motions.  All 
nerves were intact to muscle testing.  He had more pain on 
the left trapezius with palpation.  The diagnosis was 
impingement of the shoulder.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, the RO has assigned a staged rating.  The Board 
has considered whether a staged rating is warranted.  
However, the Board finds that the disability has not 
significantly changed during the course of the appeal, and a 
uniform evaluation is warranted.  

In evaluating whether an increase to a 20 percent rating is 
warranted, the Board finds that none of the evidence shows 
the veteran demonstrated dislocation or nonunion of the 
clavicle or scapula with loose movement.  Therefore, an 
increased rating is not warranted under the criteria of DC 
5203.

In addition, the evidence specifically shows the veteran had 
no ankylosis of his shoulder.  Therefore, the criteria of 
38 C.F.R. § 4.71a, DC 5200 (2007) are not for application.  
Furthermore, impairment of the humerus, including malunion or 
recurrent dislocation, has not been shown by the evidence of 
record.  Therefore, 38 C.F.R. § 4.71a, DC 5202 (2007) is not 
for application.

With regard to limitation of motion of the arm, a 20 percent 
disability rating is assigned for motion limited to shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).  The 
Board notes that the April 2005 VA examination reports that 
the veteran could abduct his shoulder to 130 degrees, with 
pain beginning at 90 degrees.  In essence, there is the 
functional equivalent of limitation of motion at shoulder 
level.  This is the same result that was demonstrated during 
the veteran's RO hearing.  Therefore, applying the criteria 
of Deluca, supra, the Board finds that an increase to a 20 
percent rating is warranted because the veteran could only 
abduct to 90 degrees before pain began.  A 30 percent rating 
is not warranted because the veteran has never demonstrated 
motion of the arm that was limited to 25 degrees from the 
side, which is required to assign a 30 percent rating to a 
nondominant arm.  The Board has considered the objective and 
subjective evidence.  However, nothing suggests impairment of 
function at 25 degrees from the side.

Therefore, the Board finds that a 20 percent rating should be 
assigned to the veteran's impingement syndrome of the left 
shoulder with acromioclavicular arthritis.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Right Forearm

The veteran's right forearm fracture with post-traumatic 
synostosis radius and ulna is rated noncompensable under the 
criteria of 38 C.F.R. § 4.71a. DC 5211 (2007).  Under that 
code, impairment of the ulna is rated 10 percent for malunion 
with bad alignment.

In April 2003, the veteran underwent VA examination prior to 
separation.  He complained of constant symptoms in his right 
forearm.  It decreased his functional capacity to do everyday 
activities.  Examination of the radius and ulna was normal.  
X-rays revealed evidence of a previous injury of the proximal 
shaft of the radius and ulna.  There was post-traumatic 
synostosis involving the proximal shaft of each ossicle, 
which would limit pronation and supination.  Supination was 
to 85 degrees, and pronation was to 50 degrees.  There was an 
olecranons bone spur of the elbow.  The impressions were 
post-traumatic synostosis proximal shaft of radius and ulna 
of the forearm that would limit pronation and supination 
function and olecranons spur of the right elbow.  The 
diagnosis was status post right forearm fracture.

In a May 2004 private treatment record, Dr. J indicated that 
the forearm demonstrated limitation by about 60 percent.  X-
rays showed a proximal radial ulnar synostosis.

In April 2005, the veteran underwent VA examination.  He 
complained of continuous pain in the forearm.  Forearm 
rotation and supination caused pain.  On examination, there 
was muscle hypertrophy.  There was limited pronation and 
supination.    Pronation was to 45 degrees and supination was 
to 10 degrees.  There was quite a bit of discomfort with 
supination of the forearm.  X-rays demonstrated extensive 
ossification of the interosseous ligament with incomplete 
synostosis formation measuring about three centimeters and 
starting just distal to the radial tuberosity.  There was 
ulnar sloping of the distal radius.

In July 2006, the veteran underwent VA examination.  On 
examination, he had no pronation or supination.  He had some 
generalized soreness in the forearm muscles going to the 
elbow.  X-rays revealed synostosis.

Based on this evidence, the Board finds that the veteran's 
right forearm disability warrants a 30 percent disability 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2007).  That DC assigns a 30 percent disability evaluation 
to the major arm when there is limitation of pronation, where 
motion is lost beyond the middle of the arc.  The July 2006 
VA examination indicates the veteran had no pronation of his 
forearm.  The April 2003 VA examination indicated that x-rays 
revealed post-traumatic synostosis involving the proximal 
shaft of each ossicles, which would limit pronation and 
supination.  Therefore, the Board concludes that the evidence 
shows the veteran's service-connected right forearm 
disability causes his lack of pronation.  Since it was noted 
he has none, a 30 percent rating is warranted under DC 5213.

A further increase in disability rating for the veteran's 
right forearm is not warranted because there is no evidence 
of nonunion of the radius and ulna with flail false joint or 
malunion or nonunion of the ulna or radius.  Therefore, 
38 C.F.R. § 4.71a, Diagnostic Codes 5210, 5211, 5212 (2007) 
are not for application.  In addition, under Diagnostic Code 
5213, a further increase to a 40 percent evaluation is 
warranted for loss of supination and pronation with bone 
fusion, and the hand fixed in supination or hyperpronation.  
While the veteran showed an inability to pronate his right 
forearm in July 2006, there is no evidence of bone fusion or 
that the veteran's hand was fixed in such a position as to 
warrant the increase.

Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board finds that a 30 percent disability rating 
is warranted for the veteran's right forearm fracture with 
post-traumatic synostosis radius and ulna.  Gilbert, supra.  
In addition, the Board finds that the veteran's disability 
has been consistent throughout the appeal period, and a 
staged rating is not for application.  Fenderson, supra.


Left Forearm

The veteran's left forearm fracture with post-traumatic 
synostosis radius and ulna and bone spur is rated 
noncompensable under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5208 (2007).  Under that diagnostic code 
a 20 percent rating is assigned for the forearm, when flexion 
is limited to 100 degrees and extension is limited to 45 
degrees.

In April 2003, the veteran underwent VA examination.  
Examination of the radius and ulna was normal.  X-rays 
revealed an olecranons bone spur.  There was developing 
synostosis between the proximal radius and ulna of the left 
forearm that would produce some limitation in pronation and 
supination.  The impression was post-traumatic synostosis 
proximal shaft of radius and ulna of the forearm that would 
limit pronation and supination function.

In a May 2004 private record, Dr. J indicated that the 
forearm demonstrated limited rotation by 60 percent.

In April 2005, the veteran underwent VA examination.  He 
complained of pain in his forearm.  He had trouble with 
forearm rotation, and any attempt at supination caused pain.  
On examination, there was muscle hypertrophy.  There was 
limited pronation and supination.  Supination was to 15 
degrees, and pronation was to 90 degrees.  There was quite a 
bit of discomfort with any attempt at supination.  X-rays 
revealed ossification through the interosseous ligament and 
minimal synostosis formation.

In July 2006, the veteran underwent VA examination.  On 
examination, the veteran had no pronation and no supination.  
There was generalized soreness of the forearm muscles.  X-
rays revealed synostosis.

Based on this evidence, the Board finds that a 20 percent 
evaluation should be assigned to the veteran's left forearm 
disability beginning July 26, 2006.  Under DC 5213, a 20 
percent evaluation is assigned to the non-dominant arm when 
there is limitation of pronation, in which motion is lost 
beyond the middle of the arc.  Since the veteran demonstrated 
in July 2006 that he had no pronation, his disability 
warrants this rating.  Evidence prior to July 26, 2006, shows 
the veteran demonstrated normal pronation of 90 degrees in 
April 2005.  However, at that time, his supination was 
limited to 15 degrees.  Under Diagnostic Code 5213, a 10 
percent rating is assigned to supination limited to 30 
degrees or less.  Therefore, a 10 percent rating is assigned 
to this disability prior to July 26, 2006.

A further increase is not warranted because the veteran has 
not demonstrated a complete loss of supination and pronation 
due to bone fusion with the hand fixed after July 26, 2006.  
Therefore, an increased evaluation is not for application 
under Diagnostic Code 5213.  In addition, the veteran has not 
demonstrated nonunion of the radius and ulna with flail false 
joint or nonunion or malunion of the ulna or radius.  
Therefore, Diagnostic Codes 5210, 5211, 5212 are not for 
application.

Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board finds that a 20 percent rating should be 
assigned to the veteran's left forearm fracture with post-
traumatic synostosis radius and ulnar and bone spur beginning 
July 26, 2006, and a 10 percent rating should be assigned 
prior to that date.  Gilbert, supra.  Since the veteran's 
disability has been shown to undergo a clear increase during 
the appeal period, a staged rating is assigned herein.  
Fenderson, supra.


Right Elbow

The veteran's right elbow fracture with bone spur is 
currently rated noncompensable under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5210 (2007).  That DC 
provides for a 50 percent evaluation for nonunion of the 
dominant arm radius and ulna with flail false joint.

In April 2003, the veteran underwent VA examination prior to 
separation.  His fracture had healed, resulting in a bone 
spur growth.  The veteran complained of pain in the elbow 
that interfered with daily function.  The elbow joint 
appearance was within normal limits.  Flexion was to 145 
degrees, and extension was to 0 degrees.  Range of motion of 
the elbow was not affected by pain, fatigue, weakness, lack 
of endurance, or incoordination.  There was no ankylosis of 
the elbow joint.

In April 2005, the veteran underwent VA examination.  On 
examination, range of motion was to 130 degrees, with pain 
beginning at 90 degrees.  There was a palpable exostosis.  
The olecranons region was tender to palpation, and there was 
a significant amount of soft tissue hypertrophy in the area, 
consistent with bursitis or scarring.  There was no 
instability.  X-rays showed the elbow joint was intact with 
olecranons exostosis.

In July 2006, the veteran underwent VA examination.  He 
complained of constant elbow pain.  He had no real flare-ups 
other than with activity.  Range of motion of the elbow was 
to 130 degrees.  X-rays of the elbows showed mild 
degenerative changes in the joint.

Based on this evidence, the Board finds that the veteran's 
right elbow disability warrants an increase to a 20 percent 
disability rating.  Considering the criteria associated with 
Deluca, supra, the Board finds that the veteran has 
demonstrated functional limitation of elbow flexion to 90 
degrees, as shown in the April 2005 VA examination.  90 
degrees is when pain began for the veteran.  Evaluating this 
evidence under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5206 (2007) indicates that a 20 percent disability 
rating is for application for the dominant arm, when flexion 
of the forearm is limited to 90 degrees.

An additional increase to a 30 percent rating is not 
warranted because the veteran has never demonstrated forearm 
flexion limited to more than 90 degrees or any limited 
extension.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 
5206 and 5207 (2007) do not provide for an increased rating.  
In addition, the veteran has never been diagnosed with elbow 
ankylosis or other impairment of the elbow.  Thus, Diagnostic 
Code 5209 is not for application.

Therefore, the Board finds that, resolving the benefit of the 
doubt in favor of the veteran, a 20 percent disability rating 
should be assigned to his right elbow fracture with bone 
spur.  Gilbert, supra.  In addition, the Board finds that the 
veteran's disability has been consistent throughout the 
appeal period, and a staged rating is not for application.  
Fenderson, supra.


ORDER

Entitlement to a 20 percent disability rating for impingement 
syndrome of the left shoulder with acromioclavicular 
arthritis throughout the appeal period, is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a 30 percent disability rating for right 
forearm fracture with post-traumatic synostosis radius and 
ulna is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a 10 percent disability rating for left 
forearm fracture with post-traumatic synostosis radius and 
ulna and bone spur is granted prior to July 26, 2006, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a 20 percent disability rating for left 
forearm fracture with post-traumatic synostosis radius and 
ulna and bone spur is granted from July 26, 2006, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a 20 percent disability rating for right elbow 
fracture with bone spur is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

In an August 2003 rating decision, the RO denied the 
veteran's claims that are subject to this remand and listed 
above.  In an October 2003 written statement, the veteran's 
representative requested a de novo review of these issues.  
In the instance that these claims were not granted upon 
further review, the representative requested that the October 
2003 written statement was to be treated as a notice of 
disagreement with the August 2003 rating decision.

The veteran subsequently submitted an additional notice of 
disagreement in December 2003.  When the RO issued the 
statement of the case in November 2004, it only addressed the 
issues in the December 2003 notice of disagreement.  In a 
July 2005 rating decision, the RO readjudicated the issues in 
the October 2003 notice of disagreement and increased ratings 
for three of the veteran's claims.  However, since the 
veteran specifically asked that his statement be accepted as 
a notice of disagreement in the absence of a full grant of 
benefits, the Board finds that the RO needs to issue the 
veteran a statement of the case regarding these issues.  
Accordingly, the Board is required to remand this issue for 
the issuance of a statement of the case in response to that 
notice of disagreement.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his representative 
with a statement of the case regarding the  
issues of evaluation of pseudofolliculitis 
barbae, rated noncompensable prior to October 
30, 2003; evaluation of pseudofolliculitis 
barbae, rated 30 percent disabling from 
October 30, 2003; evaluation of pes planus, 
currently rated noncompensable; evaluation of 
scars of the abdominal area, status post 
laparoscopic surgeries, rated noncompensable 
prior to October 30, 2003; evaluation of 
scars of the abdominal area, status post 
laparoscopic surgeries, rated 10 percent 
disabling from October 30, 2003; evaluation 
of hiatal hernia with esophageal reflux, 
rated noncompensable prior to October 30, 
2003; evaluation of hiatal hernia with 
esophageal reflux, rated 10 percent disabling 
from October 30, 2003; evaluation of status 
post laparoscopic hernia repair, epigastric 
and umbilical, currently rated 
noncompensable; and evaluation of bruxism 
induced temporomandibular joint disorder, 
currently rated noncompensable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


